Citation Nr: 0412149	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  03-20 555	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service-connection for bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from June 
1988 to November 1988.  It has also been established that on 
December 11, 1988 he was on inactive duty training when he 
sustained an injury resulted in disability which is service 
connected and rated 10 percent (conferring veteran status).  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On December 11, 1988, while driving to his reserve unit 
Christmas party, the veteran was involved in an automobile 
accident.  A line of duty determination found the accident 
was in the line of duty.  Injuries reported included a 1.5 
inch through and through laceration of the left ear.  
Bleeding from the right ear was also noted.  Hearing loss was 
not mentioned. 

The veteran's service medical records are negative for 
hearing loss in either ear. 

On VA audiological evaluation in January 1990, audiometry 
revealed that hearing was normal; the veteran had excellent 
speech discrimination, bilaterally.  

In a statement received February 2002, the veteran claimed 
that his hearing acuity had progressively deteriorated since 
the accident in service.  

On VA examination in February 2003 the examiner noted that it 
could not be confirmed whether or not the veteran had a 
hearing loss since he did not have any further hearing tests 
after 1990.  The  impression was that since 1990 audiometry 
was after the accident in service and was normal, the 
likelihood was that the veteran did not have hearing loss as 
a result of the accident.  

In light of the veteran's injury in line of duty, his 
assertion that he has problems hearing (which is something a 
layperson may observe), and the possibility that if there is 
current hearing loss disability, it might have resulted from 
trauma in service, and light of the recognized VA "duty to 
assist", further development is indicated.  

And while the veteran received some notice of the VCAA (not 
sufficiently specific as to this claim) in February 2002 
(prior to the rating on appeal) and some further notice in a 
statement of the case (SOC) in January 2003, since the case 
is being remanded anyway, the opportunity presents itself for 
him to receive notice in full compliance with all technical 
requirements.  

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO must ensure that all VCAA 
notice and "duty to assist requirements 
mandated by 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107; implementing 
regulations; and all applicable legal 
precedent, are satisfied.  The veteran 
and his representative should be afforded 
the opportunity to respond.

2.  The veteran should be asked to 
identify any VA and non-VA medical 
treatment providers who have treated him 
for hearing problems since 1988.  The RO 
should obtain complete records of all 
such treatment from the sources 
identified.  

3.  The RO should then arrange for a VA 
audiological evaluation (with 
audiometric studies) to ascertain 
whether the veteran has a hearing loss 
disability due to injury on active 
duty.  The veteran's claims folder must 
be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should determine whether the 
veteran has a hearing loss disability 
(by VA standards) in either or both 
ears and if so, opine whether such 
disability at least as likely as not is 
due to the injuries in December 1988 or 
is somehow otherwise related to 
service.  The examiner should explain 
in detail the rationale for the opinion 
given.

4.  The RO should then readjudicate the 
claim.  If it remains denied, the veteran 
and his representative should be provided 
an appropriate supplemental SOC and given 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK

	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


